I115th CONGRESS1st SessionH. R. 564IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Posey (for himself, Mr. Murphy of Pennsylvania, Mr. Calvert, Mr. Yoder, Mr. Rogers of Kentucky, Ms. Jenkins of Kansas, Ms. Ros-Lehtinen, Mr. Ruppersberger, Mr. Knight, Mr. Cárdenas, Mr. Bilirakis, Mr. Diaz-Balart, Ms. Castor of Florida, Mr. Walker, Ms. Foxx, Mr. Holding, Mr. Kelly of Pennsylvania, Mr. Cole, Mr. Harris, Mr. Ross, Mr. Schrader, Mr. Barletta, Mr. Yoho, Mr. Sessions, Mr. Pascrell, Mrs. Blackburn, Mr. Hudson, Mr. Hastings, Mr. Emmer, Mr. LaHood, Ms. Titus, Mr. Curbelo of Florida, Mr. Cleaver, Mr. Hunter, Mr. Bishop of Georgia, Mr. Mast, Mr. Brat, Mr. Peterson, Ms. Wilson of Florida, and Mr. Denham) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to clarify the Food and Drug Administration’s jurisdiction over certain tobacco products, and to protect jobs and small businesses involved in the sale, manufacturing and distribution of traditional and premium cigars. 
1.Short titleThis Act may be cited as the Traditional Cigar Manufacturing and Small Business Jobs Preservation Act of 2017. 2.Limitation of authority with respect to premium cigars (a)Exception for traditional large and premium cigarsSection 901(c) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387a(c)) is amended—
(1)in paragraph (2), in the heading, by inserting for certain tobacco leaf after authority; and (2)by adding at the end the following:

(3)Limitation of authority for certain cigars
(A)In generalThe provisions of this chapter (except for section 907(d)(3)) shall not apply to traditional large and premium cigars. (B)Rule of constructionNothing in this chapter shall be construed to grant the Secretary authority to promulgate regulations on any matter that involves traditional large and premium cigars.
(C)Traditional large and premium cigar definedFor purposes of this paragraph, the term traditional large and premium cigar— (i)means any roll of tobacco that is wrapped in 100 percent leaf tobacco, bunched with 100 percent tobacco filler, contains no filter, tip or non-tobacco mouthpiece, weighs at least 6 pounds per 1,000 count, and—
(I)has a 100 percent leaf tobacco binder and is hand rolled; (II)has a 100 percent leaf tobacco binder and is made using human hands to lay the leaf tobacco wrapper or binder onto only one machine that bunches, wraps, and caps each individual cigar; or
(III)has a homogenized tobacco leaf binder and is made in the United States using human hands to lay the 100 percent leaf tobacco wrapper onto only one machine that bunches, wraps, and caps each individual cigar; and (ii)does not include a cigarette (as such term is defined by section 900(3)) or a little cigar (as such term is defined by section 900(11))..
(b)Conforming amendmentsSection 919(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387s(b)) is amended— (1)in paragraph (2)(B)(i)(II), by inserting , but excluding traditional large and premium cigars (as such term is defined under section 901(c)(3)) before the period; and
(2)in paragraph (5) by inserting subject to section 901(c)(3), before if a user fee. 